Citation Nr: 1011245	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include heart murmurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from July 1969 until July 1971 
and September 1972 until March 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Fl.

The Veteran had a hearing before the undersigned in February 
2009.  A transcript of that proceeding is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the Veteran should be afforded a 
VA examination in connection with his claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Considering the above, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA.  Specifically, it is found that the Veteran should 
be afforded a VA examination, for the reasons discussed 
below.

In the present case, the Veteran contended in his May 2007 
claim that he suffered from a heart condition that was either 
secondary to his service-connected schizophrenia or incurred 
directly during service.   

Physical examinations of the Veteran at the enlistment 
examination in March 1969 and his separation examination from 
his first tour of duty in July 1971 revealed normal findings 
of the heart and vascular system.  Moreover, an army 
examination August 1972, just prior to his second tour of 
active duty, also showed normal findings of the heart and 
vascular system.  The Veteran denied relevant medical 
history, to include heart trouble, at that time and the 
remaining service treatment records show no complaints or 
treatment referable to any heart disorder.  As the Veteran 
was deemed medically unfit based on a psychiatric disability, 
no general separation examination was conducted.  

The post-service record contains no complaints or findings of 
any heart disorder until a September 2006 VA treatment record 
diagnosed the Veteran with a heart murmur.  The Veteran has 
attributed this heart disorder to his service-connected 
schizophrenia.  There is no medical evidence of record that 
discusses etiology of the heart murmurs or the possibility of 
a nexus to the Veteran's service connected schizophrenia.  
Additionally, there is no discussion of whether there are any 
aggravating factors on the heart murmur caused by the 
Veteran's service-connected schizophrenia.  Accordingly, 
opinions on these matters should be obtained in order to 
fairly adjudicate the claim on a secondary basis.  Moreover, 
although the service treatment records, as detailed in 
pertinent part above, do not show any heart complaints, as 
the matter is being referred for an examination, the Board 
finds it pragmatic to obtain an opinion on the issue of 
direct service connection as well.

The Board further notes the Veteran's contentions, raised at 
his February 2009 hearing, that some of his service treatment 
records from Fort Campbell, KY dated 1969-70 are outstanding.  
After careful review of the records, the Board finds that 
these documents are of record and no further development is 
needed in this regard.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current heart murmur or 
other heart disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and any current heart 
disorders should be identified.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed heart disorder is causally or 
etiologically related to service.  

The examiner should further opine as to 
whether it is at least as likely as not 
that any current heart disorder is 
proximately due to or aggravated (i.e., 
made permanently worse) by his service-
connected schizophrenia.  Furthermore, if 
the examiner finds that any heart disorder 
has been aggravated by the service-
connected schizophrenia, he must attempt 
to quantify the baseline level of heart 
disability prior to the aggravation.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why it would be speculative to respond.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


